Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 6-7, 9, 12-18 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “organizing human activity” and “mental steps” without significantly more. 
	The claims recite:
		dataset
		unknown value
		instructions stored
		model
		internally inferred features
		externally provided features
		combination of the internally provided features

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are directed to “organizing human activity” and “mental steps” without significantly more:

an interface for receiving a dataset containing data about shoppers, items for sale, and interactions between shoppers and items, the interactions corresponding to at least one of ratings of the items by the shoppers, numbers of times the shoppers browsed each item, or numbers of times the shoppers purchased each item, wherein the dataset includes at least one unknown value of the interaction between one of the shoppers and one of the items;

a processor executing instructions stored on a memory to provide, at an input layer of a trained predictive neural network model, an input vector representing the shopper, the item, and the interaction associated with the unknown value, and to operate the model to:

calculate, in a first stage, internally inferred features relating to each of the shopper, the item, and the interaction, the internally inferred features encapsulated in a first hidden layer of the model;

combine, in a second stage, the internally inferred features with externally provided features of the shopper and the item by feeding the externally provided features directly into the first hidden layer; and

estimate, in the second stage, the unknown value based on the combination of the internally inferred features and the externally provided features.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) An interface
	(2) A processor
	(3) A memory
	(4) A trained predictive neural network model

	An “interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] The user interface 140 may include one or more devices for enabling communication with system operators and other personnel. For example, the user interface 140 may include a display, a mouse, and a keyboard for receiving user commands. In some embodiments, the user interface 140 may include a command line interface or graphical user interface that may be presented to a remote terminal via the network interface 150. The user interface 140 may execute on a user device such as a PC, laptop, tablet, mobile device, or the like, and may enable a user to input parameters regarding various entities and receive data regarding said entities.

This “interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each may be coupled to a computer system bus. Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.

[0024] The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform one or more method steps. The structure for a variety of these systems is discussed in the description below. In addition, any particular programming language that is sufficient for achieving the techniques and implementations of the present disclosure may be used. A variety of programming languages may be used to implement the present disclosure as discussed herein.

	Further, the Specification recites:

[0030] The processor 120 may be any hardware device capable of executing instructions stored on memory 130 or in storage 160, or otherwise any hardware device capable of processing data. As such, the processor 120 may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0031] The memory 130 may include various transient memories such as, for example L1, L2, or L3 cache or system memory. As such, the memory 130 may include static random access memory (SRAM), dynamic RAM (DRAM), flash memory, read only memory (ROM), or other similar memory devices and configurations.

	Further, the Specification recites:

[0036] The storage 160 may include one or more machine-readable storage media such as read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, or similar storage media. In various embodiments, the storage 160 may store instructions for execution by the processor 120 or data upon which the processor 120 may operate.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “trained predictive neural network model” is a broad term that is described at a high level. Applicant’s Specification recites:

[0054] The systems and methods described herein can eventually take not only Xi, Yj, and Zk, as inputs to a neural network, but also Aj, Bjk, and Cki. Additionally, and in contrast to other models and techniques, the neural network framework described herein can approximate any function in the whole function space. By leveraging a universal format or language, the systems and methods described herein can solve any data science problem using these techniques.

	Further, Applicant’s Specification recites:

[0067] FIG. 5 illustrates a neural network framework 500 that includes an input layer 502 and a first hidden layer 504 such as the input layer 302 and hidden layer 304, respectively, of FIG. 3. After the input layer 502 and the first hidden layer 504, the neural network framework 500 has fully connected layers. These include hidden layers 506 and 508, as well as an output layer 510.

This “trained predictive neural network model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) An interface
	(2) A processor
	(3) A memory
	(4) A trained predictive neural network model

	An “interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] The user interface 140 may include one or more devices for enabling communication with system operators and other personnel. For example, the user interface 140 may include a display, a mouse, and a keyboard for receiving user commands. In some embodiments, the user interface 140 may include a command line interface or graphical user interface that may be presented to a remote terminal via the network interface 150. The user interface 140 may execute on a user device such as a PC, laptop, tablet, mobile device, or the like, and may enable a user to input parameters regarding various entities and receive data regarding said entities.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each may be coupled to a computer system bus. Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.

[0024] The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform one or more method steps. The structure for a variety of these systems is discussed in the description below. In addition, any particular programming language that is sufficient for achieving the techniques and implementations of the present disclosure may be used. A variety of programming languages may be used to implement the present disclosure as discussed herein.

	Further, the Specification recites:

[0030] The processor 120 may be any hardware device capable of executing instructions stored on memory 130 or in storage 160, or otherwise any hardware device capable of processing data. As such, the processor 120 may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0031] The memory 130 may include various transient memories such as, for example L1, L2, or L3 cache or system memory. As such, the memory 130 may include static random access memory (SRAM), dynamic RAM (DRAM), flash memory, read only memory (ROM), or other similar memory devices and configurations.

	Further, the Specification recites:

[0036] The storage 160 may include one or more machine-readable storage media such as read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, or similar storage media. In various embodiments, the storage 160 may store instructions for execution by the processor 120 or data upon which the processor 120 may operate.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “trained predictive neural network model” is a broad term that is described at a high level. Applicant’s Specification recites:

[0054] The systems and methods described herein can eventually take not only Xi, Yj, and Zk, as inputs to a neural network, but also Aj, Bjk, and Cki. Additionally, and in contrast to other models and techniques, the neural network framework described herein can approximate any function in the whole function space. By leveraging a universal format or language, the systems and methods described herein can solve any data science problem using these techniques.

	Further, Applicant’s Specification recites:

[0067] FIG. 5 illustrates a neural network framework 500 that includes an input layer 502 and a first hidden layer 504 such as the input layer 302 and hidden layer 304, respectively, of FIG. 3. After the input layer 502 and the first hidden layer 504, the neural network framework 500 has fully connected layers. These include hidden layers 506 and 508, as well as an output layer 510.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The system of claim 2, wherein the internally inferred features are arranged as a plurality of one-hot encoded vectors that each relate to an entity.

	Applicant’s Claim 3 merely teaches a set of mathematical vectors. They do not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

6. The system of claim 1 wherein the processor is further configured to output a target vector estimating the at least one unknown value.

	Applicant’s Claim 6 merely teaches the output of a target vector. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “7. A method for completing at least one entry in a dataset, the method comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 7 that recite abstract ideas?

	YES. The following limitations in Claim 7 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are directed to “organizing human activity” and “mental steps” without significantly more:

receiving at an interface a dataset including data about shoppers, items for sale, and interactions between shoppers and items, the interactions corresponding to at least one of ratings of the items by the shoppers, numbers of times the shoppers browsed each item, or numbers of times the shoppers purchased each item, the dataset including at least one unknown value of the interaction between one of the shoppers and one of the items;

using a processor executing instructions stored on a memory to provide, at an input layer of a trained predictive neural network model, an input vector representing the shopper, the item, and the interaction associated with the unknown value, and to operate the model to:

calculate, in a first stage, internally inferred features relating to each of the shopper, the item, and the interaction, the internally inferred features encapsulated in a first hidden layer of the model;

combine, in a second stage, the internally inferred features with externally provided features of the shopper and the item  by feeding the externally provided features directly into the first hidden layer; and

estimate, in the second stage, the unknown value based on the combination of the internally inferred  features and the externally provided features.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A receiving
	(2) An interface
	(3) A processor
	(4) A memory
	(5) A trained predictive neural network model

	Regarding the reception of data, MPEP 2106.05(d)(II)(i) recites the following:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission);

This “receiving” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] The user interface 140 may include one or more devices for enabling communication with system operators and other personnel. For example, the user interface 140 may include a display, a mouse, and a keyboard for receiving user commands. In some embodiments, the user interface 140 may include a command line interface or graphical user interface that may be presented to a remote terminal via the network interface 150. The user interface 140 may execute on a user device such as a PC, laptop, tablet, mobile device, or the like, and may enable a user to input parameters regarding various entities and receive data regarding said entities.

This “interface” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each may be coupled to a computer system bus. Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.

[0024] The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform one or more method steps. The structure for a variety of these systems is discussed in the description below. In addition, any particular programming language that is sufficient for achieving the techniques and implementations of the present disclosure may be used. A variety of programming languages may be used to implement the present disclosure as discussed herein.

	Further, the Specification recites:

[0030] The processor 120 may be any hardware device capable of executing instructions stored on memory 130 or in storage 160, or otherwise any hardware device capable of processing data. As such, the processor 120 may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0031] The memory 130 may include various transient memories such as, for example L1, L2, or L3 cache or system memory. As such, the memory 130 may include static random access memory (SRAM), dynamic RAM (DRAM), flash memory, read only memory (ROM), or other similar memory devices and configurations.

	Further, the Specification recites:

[0036] The storage 160 may include one or more machine-readable storage media such as read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, or similar storage media. In various embodiments, the storage 160 may store instructions for execution by the processor 120 or data upon which the processor 120 may operate.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “trained predictive neural network model” is a broad term that is described at a high level. Applicant’s Specification recites:

[0054] The systems and methods described herein can eventually take not only Xi, Yj, and Zk, as inputs to a neural network, but also Aj, Bjk, and Cki. Additionally, and in contrast to other models and techniques, the neural network framework described herein can approximate any function in the whole function space. By leveraging a universal format or language, the systems and methods described herein can solve any data science problem using these techniques.

	Further, Applicant’s Specification recites:

[0067] FIG. 5 illustrates a neural network framework 500 that includes an input layer 502 and a first hidden layer 504 such as the input layer 302 and hidden layer 304, respectively, of FIG. 3. After the input layer 502 and the first hidden layer 504, the neural network framework 500 has fully connected layers. These include hidden layers 506 and 508, as well as an output layer 510.

This “trained predictive neural network model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving
	(2) An interface
	(3) A processor
	(4) A memory
	(5) A trained predictive neural network model

	Regarding the reception of data, MPEP 2106.05(d)(II)(i) recites the following:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission);

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “interface” is a broad term which is described at a high level. Applicant’s Specification recites:

[0032] The user interface 140 may include one or more devices for enabling communication with system operators and other personnel. For example, the user interface 140 may include a display, a mouse, and a keyboard for receiving user commands. In some embodiments, the user interface 140 may include a command line interface or graphical user interface that may be presented to a remote terminal via the network interface 150. The user interface 140 may execute on a user device such as a PC, laptop, tablet, mobile device, or the like, and may enable a user to input parameters regarding various entities and receive data regarding said entities.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The present disclosure also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, application specific integrated circuits (ASICs), or any type of media suitable for storing electronic instructions, and each may be coupled to a computer system bus. Furthermore, the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.

[0024] The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform one or more method steps. The structure for a variety of these systems is discussed in the description below. In addition, any particular programming language that is sufficient for achieving the techniques and implementations of the present disclosure may be used. A variety of programming languages may be used to implement the present disclosure as discussed herein.

	Further, the Specification recites:

[0030] The processor 120 may be any hardware device capable of executing instructions stored on memory 130 or in storage 160, or otherwise any hardware device capable of processing data. As such, the processor 120 may include a microprocessor, field programmable gate array (FPGA), application-specific integrated circuit (ASIC), or other similar devices.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term that is described at a high level. Applicant’s Specification recites:

[0031] The memory 130 may include various transient memories such as, for example L1, L2, or L3 cache or system memory. As such, the memory 130 may include static random access memory (SRAM), dynamic RAM (DRAM), flash memory, read only memory (ROM), or other similar memory devices and configurations.

	Further, the Specification recites:

[0036] The storage 160 may include one or more machine-readable storage media such as read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices, or similar storage media. In various embodiments, the storage 160 may store instructions for execution by the processor 120 or data upon which the processor 120 may operate.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “trained predictive neural network model” is a broad term that is described at a high level. Applicant’s Specification recites:

[0054] The systems and methods described herein can eventually take not only Xi, Yj, and Zk, as inputs to a neural network, but also Aj, Bjk, and Cki. Additionally, and in contrast to other models and techniques, the neural network framework described herein can approximate any function in the whole function space. By leveraging a universal format or language, the systems and methods described herein can solve any data science problem using these techniques.

	Further, Applicant’s Specification recites:

[0067] FIG. 5 illustrates a neural network framework 500 that includes an input layer 502 and a first hidden layer 504 such as the input layer 302 and hidden layer 304, respectively, of FIG. 3. After the input layer 502 and the first hidden layer 504, the neural network framework 500 has fully connected layers. These include hidden layers 506 and 508, as well as an output layer 510.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

9. The method of claim 7 wherein the input vector comprises one-hot encoded vectors representing the shopper, the item, and the interaction.

	Applicant’s Claim 9 merely teaches an input data vector. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 7 wherein the processor is further configured to output a target value estimating the at least one unknown value.

	Applicant’s Claim 12 merely teaches the output of a target value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The system of claim 1, wherein the input layer and the first hidden layer are not fully connected.

	Applicant’s Claim 13 merely teaches the embodiment where the claimed “input layer” of a “neural network”, is not fully connected. This status can occur as a result of initialization or training if one of the weights assumes a zero value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The system of claim 1, wherein the model comprises, in the second stage, one or more additional hidden layers and an output layer.

	Applicant’s Claim 14 merely teaches the hidden and output layers of a well-understood routine and conventional neural network. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The system of claim 14, wherein the first hidden layer, the one or more additional hidden layers, and the output layer are fully connected.

	Applicant’s Claim 15 merely teaches the embodiment where the claimed “input layer” of a “neural network”, is fully connected. This status can occur as a result of initialization or training if one of the weights assumes a zero value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of claim 1, wherein the input layer and the first hidden layer are not fully connected.

	Applicant’s Claim 16 merely teaches the embodiment where the claimed “input layer” of a “neural network”, is not fully connected. This status can occur as a result of initialization or training if one of the weights assumes a zero value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The method of claim 1, wherein the model comprises, in the second stage, one or more additional hidden layers and an output layer.

	Applicant’s Claim 17 merely teaches the hidden and output layers of a well-understood routine and conventional neural network. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

18. The method of claim 14, wherein the first hidden layer, the one or more additional hidden layers, and the output layer are fully connected.


	Applicant’s Claim 18 merely teaches the embodiment where the claimed “input layer” of a “neural network”, is fully connected. This status can occur as a result of initialization or training if one of the weights assumes a zero value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)

	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 07 JUN 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Amended independent claims 1 and 7 are directed to a system and method, respectively, for estimating an unknown value in a dataset containing data about shoppers, items for sale, and interactions between the shoppers and items, where the “interactions” correspond to ratings of the items by the shoppers, numbers of times the shoppers browsed each item, or numbers of times the shoppers purchased each item, and the unknown value is of an interaction between a particular shopper and item. Predicting missing values in an otherwise large amount of data is a practical task that many businesses wish to perform, as explained in the instant specification, e.g., in paragraph [0026]. As discussed previously, one may wish to predict missing values in a dataset that relate to entities or interactions between entities. For example, retail companies may have a large amount of data regarding shoppers such as their gender, age, shopping habits, browsing history (both online and in physical stores}, purchase history, ratings assigned to items purchased, etc. ... Often times these companies may have incomplete data or may otherwise want to predict events such as the number of times a particular item will be purchased ...”

The task of predicting missing values in the dataset poses, in turn, the technical problem of how to process and efficiently leverage the available data to generate a prediction with high accuracy. The instant claimed invention provides a technical solution to this problem that involves operating a trained predictive neural network model on an input vector representing the shopper, item, and interaction associated with a given unknown value to estimate the unknown value. The neural network model is specifically configured to internally infer features of the shopper, item, and interaction in a first stage (meaning that the model itself calculates the internally inferred features from the input vector), and to then combine the internally inferred features with externally provided features (e.g., age and gender of a shopper) and estimate the unknown value based on the combination in a second stage. As recited in the claims, the internally inferred features are encapsulated in a first hidden layer of the neural network model, and the externally provided features are fed directly into the first hidden layer to achieve the combination of internally inferred and externally provided features. It is respectfully submitted that the recited configuration and operation of the neural network model constitute an improvement to the field of predictive modeling as applied to completing datasets, in particular, of data pertaining to shoppers and their interactions with items for sale.

Accordingly, notwithstanding any mathematical concepts recited in the claims, the recited combination of claim elements applies those concepts in a manner that imposes meaningful limits and avoids monopolization of any of the concepts by integrating them into the practical application of predicting missing values in datasets pertaining to shoppers, items for sale, and interactions between the two, while providing a technical improvement to the predictive modeling. It is respectfully submitted that claims 1 and 7 therefore pass as eligible subject matter under the second prong of Step 2A.

	The calculation of missing values is purely a mathematical task that may also be performed in the mind. There are many ways of performing that task (e.g., interpolation, visual inspection, etc.) Further, applying the calculations to shopper interactions is organizing human activity. The claims are devoid of eligible matter.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.

Argument 2
Additionally, it is respectfully submitted that claims 1 and 7 recite elements that are unconventional and capture an inventive concept, and that the claims as a whole thus amount to significantly more than any recited mathematical concept, such that they would independently pass under Step 2B.

	The rejection covers this point in detail. Evidence was provided to show well understood, routine, and conventional matter where required.
	Applicant’s arguments are unpersuasive.
	The rejections STAND.







Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
02 SEP 2022